TEILBORG, District Judge,
concurring.
TEILBORG, District Judge.
I agree with the majority that the case should be remanded for further consideration. In applying the third prong of the Henderson test, which is risk of prejudice to the defendant, the district court considered the entire period of time that had elapsed since the underlying facts giving rise to the case. See Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.1986). I agree with the majority that this was error and that in considering potential prejudice to the defendants, the court should only consider the period of the unreasonable delay. (Conversely, the district court may consider the entire length of the case in considering the burden the case has been on the court’s docket. Id. at 1424.)
Nonetheless, I agree with the district court that a period of unreasonable delay *287occurred from when the underlying case settled until the court set a hearing on the matter, a period of 22 months. Under Henderson, this unreasonable delay entitles the defendants to a presumption of prejudice. I believe the district court properly gave the defendants the benefit of the presumption. However, the plaintiffs should have had the opportunity to rebut the presumption. See In re Eisen, 31 F.3d 1447, 1453 (9th Cir.1994).
The district court did not give the plaintiffs the opportunity to try to rebut this presumption once the court found unreasonable delay. While I believe that the fading of memories and the relocation of witnesses is probably inevitable over a 22 month period, the plaintiffs are, nonetheless; entitled to do very limited discovery in their effort to rebut this presumption. If the plaintiffs cannot rebut this presumption, then dismissal for failure to prosecute would be appropriate.